                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRIAN BURNS,                                        CV 18–200–M–DLC

                      Plaintiff,

        vs.                                                ORDER

 SHIRE PHARMACEUTICALS, INC.,

                      Defendant.


      Before the Court is the parties’ Unopposed Joint Motion to Amend

Scheduling Order. (Doc. 25.) Although the Court agrees that the current public

health crisis is a serious event with wide-reaching consequences, it does not see

this case or the litigants involved as uniquely situated. The District of Montana

will continue to monitor the situation and to enter appropriate orders continuing

trials as necessary to preserve the public health.

      The parties are, as the Court has previously instructed, free to continue any

deadline preceding the motions deadline without Court intervention. (Doc. 16.) If

the parties wish to seek a continuance of the motions deadline, they may file a

separate motion specifically justifying the need for a continuance and its

appropriate length. In the event that the jury trial—which is set for September 14,

                                          -1-
2020—truly must be continued to ensure the public safety and/or a just result, the

parties may file a motion closer to the time of trial. In the meantime, the parties

are encouraged to work together and to use technology to complete discovery.

      IT IS ORDERED that the motion (Doc. 25) is DENIED.

      DATED this 3rd day of April, 2020.




                                         -2-
